CAMPBELL, Judge.
Appellants, husband and wife, argue on appeal that the court erred in entering final judgment against them in their slip and fall negligence action against appellee, Santa Fe Steakhouse. While we find no error in the final judgment, appellee has conceded, and we agree, that the attorney fee award must be reversed under Knealing v. Puleo, 675 So.2d 593 (Fla.1996). Accordingly, we affirm the final judgment entered in favor of appel-lee, but reverse the award of attorney fees.
DANAHY, AC.J., and SCHOONOVER, J., concur.